UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                     ORDER
                    v.
                                                                20 Cr. 610 (LGS)
 BRANDON BLAKE,

                    Defendant.



                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on November 13, 2020;

                   WHEREAS, a transcript of the allocution was made and thereafter transmitted to

the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


Dated:             New York, New York
                   May 10, 2021
